Citation Nr: 0004709	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-07 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for cancer of the esophagus (claimed as throat 
cancer), claimed as secondary to Agent Orange exposure, is 
well grounded.

2.  Whether the veteran's claim of entitlement to service 
connection for cirrhosis of the liver (claimed as cancer of 
the liver), claimed as secondary to Agent Orange exposure, is 
well grounded.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claims of entitlement to service 
connection for PTSD and entitlement to service connection for 
cancer of the throat and liver.

In an April 1997 rating decision, the RO denied an increased 
evaluation for the veteran's service connected bilateral 
otitis externa.  By that decision, the RO also determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss in the left ear.  To the Board's knowledge, the 
veteran has not expressed disagreement with this decision.  
Thus, the Board finds that these issues are not presently on 
appeal.  38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (1999).

In May 1998, the veteran requested a personal hearing at the 
RO.  A hearing was subsequently scheduled, and the veteran 
was notified of the date and time of his hearing in an August 
1998 letter from the RO.  However, in September 1998, the 
veteran withdrew his request for a hearing.

In July 1999, the veteran submitted additional documentation 
in support of his claims, which was accompanied by a waiver 
of initial consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (1999).


FINDINGS OF FACT

1.  The veteran served in Republic of Vietnam during the 
Vietnam Era.

2.  Cirrhosis of the liver and squamous cell carcinoma are 
not recognized by VA as etiologically related to exposure to 
herbicide agents used in Vietnam.  

3.  Exposure to Agent Orange or to any other herbicide during 
the veteran's service in Vietnam has not been established.

4.  No competent medical professional has associated the 
veteran's cirrhosis of the liver and/or squamous cell 
carcinoma of the esophagus with exposure to service or any 
incident of service, to include alleged exposure to Agent 
Orange.  

5.  There is competent medical evidence of a diagnosis of 
PTSD that has been related to the veteran's alleged stressors 
in Vietnam.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for squamous cell carcinoma 
of the esophagus, claimed as cancer of the throat and as 
secondary to exposure to Agent Orange.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for cirrhosis of the liver, 
claimed as cancer of the liver and as secondary to exposure 
to Agent Orange.  38 U.S.C.A. § 5107(a).

3.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for cancer of 
esophagus, claimed as cancer of the throat, and cirrhosis of 
the liver, claimed as cancer of the liver.  The veteran is 
also seeking service connection for PTSD.  In the interest of 
clarity, the Board will first discuss the veteran's claims of 
entitlement to service connection for cancer of the esophagus 
and cirrhosis of the liver, claimed as cancer of the throat 
and liver.  The Board will then address the veteran's claim 
of entitlement to service connection for PTSD.

I. Entitlement to service connection for cancer of the 
esophagus (claimed as cancer of the throat) and cirrhosis of 
the liver, (claimed as cancer of the liver), claimed as 
secondary to Agent Orange exposure.

Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Service connection may 
also be granted for a disease first diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as malignant tumors of any 
type or cirrhosis of the liver, service connection shall be 
granted if the diseased manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).
Service connection - Agent Orange exposure

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases will 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumptions of 
§ 3.307(d) are also satisfied: chloracne or other achneform 
disease consistent with chloracne, Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other achneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the republic 
of Vietnam during the Vietnam era is not warranted for 
hepatobiliary cancers, to include cancer of the liver, or for 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  The Secretary evaluated numerous 
studies and other scientific evidence and concluded that 
there was insufficient credible evidence to establish an 
association between herbicide exposure and any condition not 
specifically named in 38 C.F.R. § 3.309(e).  The Secretary 
also specifically concluded that, based on the available 
evidence, a positive association did not exist between 
hepatobiliary cancer and herbicide exposure. 

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit held in Combee v. Brown that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam (See 38 C.F.R. § 3.309(e)), but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).   In other words, the fact that the 
veteran does not meet the requirements of 38 C.F.R. § 3.309 
does not in and of itself preclude him from establishing 
service connection as he may, in the alternative, establish 
service connection by way of proof of actual direct 
causation, showing that his exposure to Agent Orange during 
service caused his current disabilities.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d). 

Well-grounded claims

The threshold question with regard to the veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107.  In order for a claim to be 
well grounded, there must be competent evidence of (1) a 
current disability (a medical diagnosis);  (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and  (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinant issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the limited purpose of determining whether a claim is 
well-grounded, the Board must accept the evidentiary 
assertions of the claimant as true, unless those assertions 
are inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

Factual Background

Upon enlistment in July 1967, the veteran reported no history 
of throat or liver trouble, and an examiner noted "normal" 
for the veteran's throat and gastrourinary system.  

Subsequent service medical records are negative for any 
treatment or diagnoses relating to cancer, cirrhosis, or 
squamous cell carcinoma.  At discharge, an examiner again 
found the veteran's throat and gastrourinary system to be 
normal.

A VA Hospital discharge summary dated in July 1993 shows that 
the veteran was admitted to the hospital with complaints of 
jaundice and for the slow healing of a small cut.  A 
gastroenterology consult was obtained and it was determined 
that the veteran's decreased synthetic function, 
hyperbilirubinemia, and elevated transaminases were most 
likely due to alcoholic liver cirrhosis.  In August 1993, the 
veteran was readmitted to the VA hospital for follow-up 
treatment.  A history of heavy alcohol use was noted in the 
discharge summary and the veteran was diagnosed with "liver 
failure, presumptive etiology is alcohol."

A November 1994 Operative Summary shows the veteran underwent 
an orthotopic liver transplantation with end-to-end 
choledochocholedochostomy.  The surgery was performed by Dr. 
L.S., who noted a preoperative and postoperative diagnosis of 
alcoholic liver disease and hemochromatosis.

In October 1995, the veteran filed a claim of entitlement to 
service connection for cancer of the throat and liver, which 
he asserted were the result of exposure to Agent Orange 
during service.

A November 1995 letter from Dr. T.D. reveals that in October 
1995, the veteran reported a cough and a "menthol-type 
feeling" in his chest.  Dr. T.D. noted that the veteran had 
reported thrush following his liver transplant and that there 
was concern that this might have developed in the esophagus.  
An endoscopy was then performed, which reportedly revealed a 
squamous cell carcinoma in the esophagus.  

In December 1995, the veteran underwent another endoscopy.  
This was performed by Dr. T.D., who noted a preoperative and 
postoperative diagnosis of squamous cell carcinoma of the 
esophagus.  The following month, Dr. T.D. performed 
additional surgery, which included a transthoracic 
esophagectomy with gastric pull-up.  Dr. T.D. noted a history 
of a liver transplantation two years earlier with follow-up 
development of esophageal carcinoma at 33 cm. from the 
incisor teeth.  A Discharge Summary dated in January 1996 
indicates that the veteran's postoperative course was 
uneventful and that an upper gastrointestinal series had 
revealed no stenosis.  The veteran was discharged with 
follow-up appointments scheduled.

In April 1996, the veteran underwent a follow-up examination 
by Dr. T.D., who noted a clinical history of a liver 
transplant and a status post gastric pull-up secondary to 
esophageal carcinoma.  Dr. T.D. found that testing revealed 
evidence of left basilar pleural disease with mild 
parenchymal patchy disease involving the left lung base with 
some mild pleural disease on the right.  Dr. T.D. also found 
that there was homogeneous attenuation of the liver, but that 
the left lobe appeared small.

In the September 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
cancer of the throat and liver.  The veteran subsequently 
submitted a timely Notice of Disagreement in which he 
reiterated his belief that his cancer was the result of 
exposure to Agent Orange during service.

Analysis

Initial matters

The Board notes that these claims have been previously 
characterized as a claims of entitlement to service 
connection for cancers of the throat and liver.  However, in 
light of the medical evidence and the veteran's contentions, 
the Board believes that these claims are more appropriately 
characterized as claims of entitlement to service connection 
for carcinoma of the esophagus and for cirrhosis of the 
liver.  It is clear that the veteran's claim of entitlement 
to service connection for throat cancer was intended to 
encompass his diagnosed esophageal cancer.  The Board further 
believes that, in light of the fact that liver cancer has 
never been diagnosed, see  Rabideau v. Derwinski, 2 Vet. App. 
141 (1992), the veteran's intention in this case was in fact 
to claim service connection for diagnosed cirrhosis of the 
liver.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, 7 Vet. App. 
at 506.

It must first be shown, therefore, that there is medical 
evidence of a current, pertinent disability.  The second 
requirement for a well-grounded claim under Caluza is 
evidence of a disease or injury in service.  For direct 
service connection, there must be medical evidence of a link 
between the two.  This must be established by competent 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 4709 
(1994) and cases cited therein.

Presumptive service connection-exposure to herbicides

With respect to the claim of disability attributable to 
herbicide exposure, where there is medical evidence of a 
current disorder under § 3.309(e) (1999), and there is 
competent evidence of herbicide agent exposure, then the 
third requirement under Caluza, the nexus, is, in essence, 
presumed.  See 38 C.F.R. § 3.309(e) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that in order to be afforded the presumption of exposure to 
certain herbicide agents, the record must show both service 
in Vietnam during the Vietnam Era, and the presence of one of 
the diseases specified in 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In this case, since the veteran has recognized service in the 
Republic of Vietnam,  the question is whether he has a 
presumptive disease under § 3.309(e) in order to establish a 
well-grounded claim based on exposure to Agent Orange during 
service.

The veteran was diagnosed with cirrhosis of the liver in 1994 
and with squamous cell carcinoma of the esophagus in 1995.  
The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision, and the disorder for which service connection 
is sought must be specified at 38 C.F.R. § 3.309(e) in order 
to enjoy the presumption of service incurrence there under.  
The disabilities specified at 38 C.F.R. § 3.309(e) do not 
include cirrhosis of the liver or squamous cell carcinoma of 
the esophagus.  Thus, he is not entitled to presumptive 
service connection based on exposure to herbicides under 
38 C.F.R. § 3.307(a)(6).

Furthermore, in November 1999, the Secretary of Veterans 
Affairs specifically determined that there is no positive 
association between herbicide exposure and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 64 
Fed. Reg. 59232-59243 (November 2, 1999).  In making that 
determination, the Secretary considered numerous studies and 
other scientific evidence, and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).  The Board also notes that the 
Secretary of Veterans Affairs specifically determined that 
there is no positive association between herbicide exposure 
and hepatobiliary cancers, to include cancer of the liver, or 
gastrointestinal tumors.

In short, because the veteran's claimed disabilities are not 
included among the diseases specified at 38 C.F.R. 
§ 3.309(e), and because the Secretary of VA has specifically 
held that there is no positive association between herbicide 
exposure and any condition not specifically named in 
38 C.F.R. § 3.309(e), the Board finds that the veteran's 
claim as evaluated under the regulations governing 
presumptive service connection based on exposure to 
herbicides is not well-grounded.
.
Direct service connection

Notwithstanding the foregoing, the Board notes that United 
States Court of Appeals for the Federal Circuit has 
determined that the regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the veteran's 
claim under the regulations governing direct service 
connection.

To reiterate, in order for a claim to be well grounded, there 
must be competent evidence of (1) a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); (3) a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

The Board finds that the veteran has satisfied the first 
element of Caluza, current disability, because he has 
submitted competent medical evidence of current diagnoses, 
namely cirrhosis of the liver and squamous cell carcinoma of 
the esophagus.  The veteran has submitted private and VA 
medical treatment records dated throughout 1994 and 1995 
which reflect numerous diagnoses of cirrhosis of the liver.  
He has also submitted numerous diagnoses of squamous cell 
carcinoma of the esophagus.  As noted above, there is no 
indication that the veteran has been diagnosed with cancer of 
the liver, and his claim fails as to that aspect.  See 
Rabideau, supra [failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim]  

With respect to the second element, in-service incurrence, 
the veteran's service medical records did not document any 
actual exposure to Agent Orange or other herbicides during 
service, nor was any evidence of liver problems or cancer 
shown during service.  

Although the veteran is claiming that his disabilities were 
caused by exposure to Agent Orange during service, he appears 
to be asserting that exposure to Agent Orange must have 
occurred merely by virtue of his having served in Vietnam.  
However, the mere fact that a veteran had service in Vietnam 
is insufficient in and of itself to establish exposure to 
Agent Orange or any other herbicides during that time.  See 
38 U.S.C.A. § 1116(a)(3) and regulation 38 C.F.R. 
§ 3.307(a)(6)(iii); see also McCartt v. West, 12 Vet. App. 
164 (1999).  Due to the lack of any evidence indicating that 
the veteran was exposed to herbicides during service, and 
because there is no evidence of any liver problems or cancer 
shown during service, the Board finds that the veteran has 
failed to satisfy the second element of Caluza, in-service 
incurrence.

The Board further finds that the veteran has also failed to 
satisfy the third element of Caluza, as there is no competent 
medical evidence of record demonstrating a nexus between the 
veteran's claimed disabilities and service.  Although several 
examiners appear to have addressed the etiology of the 
veteran's cirrhosis of the liver, these examiners 
specifically attributed this disease to a history of alcohol 
abuse, rather than to any incident of service, including 
exposure to Agent Orange.  In fact, the only evidence of 
record of a nexus between the veteran's claimed disabilities 
and his alleged in-service exposure to Agent Orange is his 
own assertion that there is such a relationship.  However, 
there is no indication that the veteran possesses the 
requisite knowledge, skill, experience, training, or 
education as to render him competent to provide medical nexus 
evidence in order to make a claim well grounded.  See 
Espiritu, 2 Vet. App. 494-495; Grottveit, 5 Vet. App. at 93.  

Additionally, the Board notes that it is not contended that 
either the veteran's cirrhosis of the liver or squamous cell 
carcinoma manifested within one year of service, and the 
evidence of record does not indicate that these cancers first 
appeared until many years after service.  Thus, the one year 
presumption of service connection accorded to cirrhosis of 
the liver or to any type of malignant tumor is not applicable 
in this case.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.

In short, the Board finds that there is no competent medical 
evidence of a nexus between his alleged in-service exposure 
to Agent Orange and either squamous cell carcinoma of the 
esophagus or cirrhosis of the liver, claimed as cancer of the 
throat and liver.  See Caluza, 7 Vet. App. at 506 (1995).  
The Court has held that in the absence of a causal link to 
service, a claim is not well grounded.  See Chelte v. Brown, 
10 Vet. App. 268 (1997).  Therefore, the Board finds that he 
has not submitted well-grounded claims of entitlement to 
service connection pursuant to 38 U.S.C.A. § 5107(a).  Thus, 
his claims are denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In this case, the Board is not on notice of the existence of 
any other possible evidence that exists that, if true, would 
make the veteran's claims of entitlement to service 
connection plausible.  This decision serves to inform the 
veteran of the kind of evidence that would be needed to make 
his claims well grounded.

II.  Entitlement to service connection for PTSD.

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded.  38 U.S.C.A. 
5107(a).  This is based on the recent diagnoses of PTSD and 
the veteran's own  statements as to his alleged stressors.  
While not necessarily conclusive as to his claim, the Board 
finds that this evidence is sufficient to justify a belief by 
a fair and impartial individual that the veteran's claim of 
entitlement to service connection for PTSD is plausible and 
thus, well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The Board wishes to make it clear that the 
veteran's statements are presumed to be true only for the 
limited purpose of establishing whether the claim is well 
grounded.  See King, 5 Vet. App. at 21.

The Board further finds that, the claim being well grounded, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).  In 
accordance with this duty, and for the reasons and bases set 
forth in the remand portion of this decision, the Board 
believes that further development is necessary before the 
veteran's claim can be properly adjudicated.



ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
squamous cell carcinoma of the esophagus, claimed as cancer 
of the throat and as secondary to Agent Orange exposure, is 
denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
cirrhosis of the liver, claimed as cancer of the liver and as 
secondary to Agent Orange exposure, is denied.

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To this extent only, the appeal is 
granted.


REMAND

As noted above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.  Thus, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, the veteran contends that he was exposed to 
combat on several occasions while he was stationed in 
Vietnam.  His service records reflect that he served in 
Vietnam as a light-wheel vehicle mechanic from March 1968 to 
March 1969.  His service records do not show that he received 
any combat citation while in Vietnam, and there is no 
official record or other corroborative evidence showing that 
he was exposed to combat as he alleges.  

In an effort to assist the veteran in the development of his 
claim, the RO issued a letter to the veteran in February 1996 
requesting that he provide a list of the specific stressors 
which led to his claimed PTSD.  He was further asked to 
provide specific dates and places for the events specified, 
and to provide the names, ranks, and units of any casualties 
that were involved with these events.  To the Board's 
knowledge, the veteran did not respond to this request and 
the RO was thus unable to attempt to verify the alleged 
stressful events through the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), [(formerly, the United 
States Army and Joint Services Environmental Support Group 
(ESG)].

Although the veteran did not respond to the RO's request, in 
June 1996, the veteran was provided with a VA social and 
industrial survey during which he specified several stressful 
events that allegedly occurred while he was stationed with 
the 20th Engineer Brigade in Vietnam.  Specifically, the 
veteran described several attacks that occurred while he was 
stationed at "Camp Castle", including a general meeting 
assembly during which they were fired upon and several of his 
friends were killed; a road incident by "Puk Phen" in which 
a friend was killed; an incident near "Long Ben" in which 
several people were hit by fragments and "the whole place 
was blown up";  an incident in which a female Vietnamese 
citizen walked into the camp with explosives attached to her 
body and he saw her explode; and an incident in which he saw 
a jeep get hit and all that were left of his friends who were 
inside were their boots.  

The Court has held that VA's duty to assist is not a one-way 
street, meaning that a claimant cannot sit by when requested 
to submit additional evidence or to report for examination.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Nevertheless, in 
light of the statements made by the veteran during his June 
1996 VA social and industrial survey, the Board believes that 
the veteran should be afforded an additional opportunity to 
provide further information relative to the claimed 
stressors.  The Board cautions the veteran concerning his 
responsibility to cooperate with VA in this matter.

The Board further notes that in June 1996, the veteran was 
provided with a VA psychiatric examination in which he was 
diagnosed with PTSD, in partial remission.  This diagnosis 
was apparently based solely upon the veteran's own report of 
exposure to combat in Vietnam, as the VA psychiatrist 
specifically noted that neither the veteran's claims folder 
nor his clinical records were available for review at the 
time of the examination.  The record does not reflect that 
the veteran has since been provided with another VA 
psychiatric examination.  

As noted above, in order for service connection to be awarded 
for PTSD, there must be a current, unequivocal diagnosis of 
PTSD.  38 C.F.R. 3.304(f).  Therefore, in light of the 
uncertainty still in the record regarding the veteran's 
diagnosis of PTSD, the Board finds that an additional 
psychiatric examination is necessary in order to determine 
whether the veteran in fact has PTSD. 

Accordingly, this case is remanded for the following actions:

1.  The RO should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  In particular, 
the veteran should be requested to 
provide the names, ranks, units, and any 
other clarifying information as to the 
identity of those individuals previously 
identified as his "friends" when 
discussing his in-service stressors.  The 
veteran should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

2.  Following the receipt of this 
information, the RO should review the 
file and prepare a summary of all of the 
claimed stressors.  This summary together 
with a copy of the DD 214, a copy of this 
remand, and all associated documents 
should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101 Springfield, 
Virginia 22150-3197. That agency should 
be asked to provide any information that 
might corroborate the veteran's alleged 
stressors.  The USASCRUR should also be 
requested to provide the operational 
history or any other similar historical 
documents regarding the 20th Engineer 
Brigade.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims folder.

4.  The RO should then schedule the 
veteran for a comprehensive VA 
psychiatric examination.  The veteran's 
claims folder and a copy of this remand 
must be provided to the examiner for 
review prior to the examination.  In 
determining whether or not the veteran 
has PTSD due to an in-service stressor, 
the examiner is hereby notified that only 
the verified history detailed in the 
report provided by the USASCRUR, the 
service medical and administrative 
records, or specifically verified by the 
RO, may be relied upon.  The examiner 
should identify any psychiatric disorders 
that are present and express an opinion 
as to whether each disorder is at least 
as likely as not related to the veteran's 
service.  If the examiner believes that 
PTSD is an appropriate diagnosis, that 
examiner must specify the evidence relied 
upon to determine the existence of the 
stressors and specifically identify which 
stressor(s) detailed in the USASCRUR 
report, the service medical and 
administrative records, or verified by 
the RO is (are) responsible for their 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  In particular, the 
RO should make a specific finding of fact 
as to whether the veteran was engaged in 
combat in Vietnam.  If the veteran is 
found to engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 
1154(b) are to be applied.  If the 
veteran is not found to have engaged in 
combat, the RO should make specific 
findings as to whether the claimed 
stressors occurred.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.



The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board again wishes to point out that, although VA is 
required by statute and by case law to assist appellants in 
developing well-grounded claims, "The duty to assist is not 
always a one-way street."  Wood, 1 Vet. App. at 193.  When a 
claimant fails to report for an examination in conjunction 
with a claim for an increased rating, the claim shall be 
denied, absent a showing of good cause.  38 C.F.R. § 3.655.  
The Board expects the veteran to cooperate in the development 
of evidence pertinent to this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

